DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2021 has been entered.
Claims 1-2, 5-11, 14-23 are pending.  Claims 14-23 are withdrawn.
The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Roe is withdrawn.
The rejection of claims 2 and 5 under 35 U.S.C. 103 as being unpatentable over Roe in view of Woodhall et al in view of Ali et al is withdrawn.
The rejection of claim 6-11 under 35 U.S.C. 103 as being unpatentable over Roe in view of Woodhall et al in view of Dituro et al.
Claims 1-2, 5-9 stand rejected under 35 U.S.C. 103 as being unpatentable over Yukawa et al in view of Woodhall et al.
Claims 10-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Yukawa et al in view of Woodhall et al in view of Dituro et al.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa et al (US Patent Application 2009/0191419 (already of record)) in view of Woodhall et al (US Patent Application 2014/0158043 (already of record)).
Regarding claims 1-2, 5-9, Yukawa et al teaches a water based paint/coating compositions comprising copolymer (A), hydroxyl containing resin (B) and melamine resin (C) (Paragraph 14).  Yukawa et al further teaches the copolymer comprises 1-15wt% of a acrylate/methacrylate ester with alkyl ammonium functionality (Paragraph 29-35) and 1-50wt% of 2-ethylhexyl methacrylate (Paragraphs 40-41).  Yukawa et al further teaches copolymer (A) can be copolymerized by solution polymerization in organic solvent and emulsion polymerization in water (Paragraph 52).  Yukawa et al further teaches the copolymer (A) can be made water-dispersible or water-soluble (Paragraph 58).  Yukawa et al further teaches the composition further comprises a solvent such as solvent naphtha, rubber gasoline, mineral spirit and propylene glycol (Paragraph 125).  Yukawa et al further teaches additives include organic solvents and plasticizers (Paragraph 131).  However, Yukawa et al fails to specifically disclose the coating/paint is a dust suppressive composition.
In the same field of endeavor, Woodhall et al teaches dust suppressive compositions/paints comprising polyethylene glycol, oils or glycerine which act as solvents/wetting agents/dust suppressing agents (Paragraphs 80, 83, 85, 88).

With regard to the dust suppression composition being applied to a mineral material to suppress dust formation and wherein the dust generating material remains free flowing after treatment, Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Kukawa et al and Woodhall et al disclose a coating/paint comprising a copolymer as presently claimed and polyethylene glycol or glycerine as a dust suppression additive, it is clear that the composition of Kukawa et al in view of Woodhall et al would be capable of performing the intended use, i.e. applying the coating composition to a mineral material to suppress dust formation and the dust generating material remaining free flowing after treatment, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.  The invention is drawn to the composition and not the method of using the composition.  The limitation with regard to “the composition being applied to dust generating .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa et al (US Patent Application 2009/0191419 (already of record)) in view of Woodhall et al (US Patent Application 2014/0158043 (already of record)) as applied to claims 1-2, 5-9 above, and in further view of Dituro et al (US Patent 6,486,249 (already of record)).
Regarding claims 10-11, Yukawa et al and Woodhall et al discloses the invention substantially as claimed.  Yukawa et al and Woodhall et al teaches the features above.  Yukawa et al further teaches 3-10 parts per 100 parts of the total solid resin content (Paragraphs 113-114).  However, Yukawa et al and Woodhall et al fails to specifically disclose a glycerol plasticizer and the weight ratio of copolymer to plasticizer.
In the same field of endeavor, Dituro et al teaches a dust suppressing composition (Col. 4, Lines 27-28) comprising about 5-40wt% glycerol (Col. 3, Lines 40-41).  Dituro et al further teaches a film modifier or plasticizer aids in film forming properties to the composition as well as storage stability and the preferred plasticizer is glycerol (Col. 5, Lines 28-50).
With regard to a glycerol plasticizer and the weight ratio of copolymer to plasticizer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 5-40wt% of glycerol into the dust suppression composition of Foe in order to provide film forming properties to the composition as well as enhance .
Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive.
With respect to the obviousness rejection over Yukawa et al in view of Woodhall, Applicant argues that Yukawa et al and Woodhall et al teach different types of compositions because it doesn’t teach that it can be applied to a mineral composition to suppress the formation of dust.  The Examiner disagrees with the above argument because the elected claims are drawn to the composition and not the method of using the composition.  The obviousness rejection over Yukawa et al in view of Woodhall et al teach a dust suppressing composition.  The limitation with regard to “the composition being applied to dust generating material to suppress dust generation, wherein the dust generation material remains free flowing after treatment” is an intended use and is referring to the substrate or material that the composition is applied to, the limitation does not provide any structure or further limit the composition.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        July 31, 2021